DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of December 23, 2020, to the non-final action mailed September 23, 2020, has been entered. Claim 1 has been amended, claim 3 has been cancelled, and no claims have been newly added.  Claims 1, 2, and4-16 are pending in the application. Claims 5-16 stand withdrawn.
	Claims 1, 2, and 4 are under current examination.
Withdrawn Claim Rejections - 35 USC § 102
Claims 1-4 were rejected in the previous Office action mailed September 23, 2020, under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Progress in  Organic Coatings 77(2014) 1111-1116).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to remove the limitation that the bioink comprises gelatin, rendering the rejection moot.  Accordingly, the rejections are hereby withdrawn. The claims are however subject to new rejections, as set forth below.
Withdrawn Claim Rejections - 35 USC § 103
Claims 1-4 were rejected in the previous Office action mailed September 23, 2020, rejected under 35 U.S.C. 103 as being unpatentable over Guelcher et al. (Pub. No.: US 2012/0183622; Pub. Date: Jul. 19, 2012).    Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to remove the limitation that the bioink comprises alginate, rendering the rejection moot.  Accordingly, the rejections .
New Claim Rejection - 35 USC § 103
Applicant’s amendment necessitates the new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang et al. (WO 2016/161944; Pub. Date: Oct 13, 2016) and Lee et al. (Progress in Organic Coatings 77(2014) 1111-1116).

	Regarding claim 1, Kang discloses a bio-ink composition comprising a core, a shell, and a liquid carrier [0014]; wherein the core comprises biodegradable polyurethane, naturally occurring polymers such as chitosan or  hyaluronic acid,  and combinations thereof ([0021], [0018], [0269], and [0416]), wherein the shell comprises gelatin, chitosan or hyaluronic acid [0029] or degradable polyurethane [0028] and combinations thereof [0655], and wherein the carrier such as water with excipients such as calcium [0416], specifically a calcium chloride solution [0665].  But Kangdoes not disclose the biodegradable polyurethanes comprising a hard segment conjugated to a soft segment 
	However, in the same field of endeavor of coating compositions comprising  biodegradable polyurethane and gelatin (abstract) in an ion solution (abstract, page 1112 sections 2.4 and 2.4), Lee discloses the biodegradable polyurethane comprising 

	Regarding claim 2, Kang discloses the divalent metal ion solution as calcium chloride solution [0665]. 

	Regarding claim 4, Lee discloses the wt% polyurethane 27.68 and the weight percent the biopolymer 4, 7,10, and 13 which reads on the instantly claimed weight ratio of 85:15 to 5:95.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride in a bioink composition as disclosed by Kang, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results of a coating also reads on the instantly claimed bioink.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Kang had already disclosed a composition that could be used as a bioink comprising biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride. It would have only required routine experimentation to modify the composition of Kang for a bioink comprising biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride as required by the claimed invention.


  One of ordinary skill in the art would be motivated to do so because the polyurethane to comprise isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain extender DMBA  and the soft segment comprises IPDI and PCL (page 1112 and Table 1) is capable of crosslinking and provide enhanced hardness, yield strength, and thermal resistance as evidenced b the teachings of Lee (abstract).  One who would have practiced the invention would have had reasonable expectation of success because Kang had already described a bioink comprising biodegradable polyurethane, chitosan or hyaluronic acid, and calcium chloride Kochi described where topically applying teprenone improved and prevented deterioration of the skin, while Lee provided guidance with respect to the specific biodegradable polyurethane comprising isophorone  diisocyanate (IPDI), polycaprolactone diol. (PCL), and dimethylol butanoic acid (DMBA), wherein the hard segment comprises IPDI and the anionic chain extender DMBA  and the soft segment comprises IPDI and PCL.   It would only require routine experimentation to 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2018/0280578, US2012/0029654, and WO 2017/014582.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617